Citation Nr: 0729109	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  05-03 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left and right knee 
disability.

2.  Entitlement to service connection for stress fractures of 
the left foot and right foot.

3.  Entitlement to service connection for left and right 
shoulder disability.  

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to an increased rating for residuals of a 
stress fracture of the proximal left femur, evaluated as 20 
percent disabling prior to April 1, 2005, and as 10 percent 
disabling from April 1, 2005.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to December 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in April 2007.  

During the pendency of this appeal the disability rating 
assigned for the veteran's service-connected left femur 
disability was decreased from 20 percent disabling to 10 
percent disabling effective April 1, 2005.  The decision 
below will address the propriety of the reduction, as well as 
the question of entitlement to a higher rating.


FINDINGS OF FACT

1.  The veteran does not have a diagnosed knee, foot, 
shoulder, or low back disability.

2.  For the period prior to April 1, 2005, the veteran's left 
femur disability was manifested by no more than moderate 
disability of the hip; for the period since April 1, 2005, 
the veteran's left femur disability was manifested by no more 
than slight disability of the hip; sustained improvement was 
shown, warranting the reduction in rating implemented by the 
RO in January 2005.


CONCLUSIONS OF LAW

1.  The veteran does not have a knee disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2006).

2.  The veteran does not have a foot stress fracture 
disability that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2006).

3.  The veteran does not have a shoulder disability that is 
the result of disease or injury incurred in or aggravated by 
active military service; a shoulder disability is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006); 71 Fed. Reg. 52744-47 (Sept. 7, 
2006)..

4.  The veteran does not have a low back disability that is 
the result of disease or injury incurred in or aggravated by 
active military service; a back disability is not proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

5.  The criteria for a rating in excess of 20 percent for 
residuals of a stress fracture of the left femur prior to 
April 1, 2005, and in excess of 10 percent from 
April 1, 2005, have not been met; the reduction in rating was 
proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 
4.7, 4.71a, Diagnostic Code 5255.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records (SMRs) are negative for 
any reference to complaints, treatment, or a diagnosis of any 
disability of the knees, shoulders, or back.  The veteran 
reported pain in her feet in September 1997.  The examiner 
noted that there were signs of stress fractures of the feet, 
but it does not appear that x-rays were obtained to 
substantiate this diagnosis.  She also reported bilateral 
foot pain twice in October 1997.  A medical board report 
dated in September 1997 revealed that the veteran was to be 
discharged for a pertrochanteric stress fracture of the left 
femur.  

Associated with the claims file are VA outpatient treatment 
reports dated from March 1998 to June 2006.  An April 2002 x-
ray of the lumbosacral spine was normal.  The veteran 
underwent nerve conduction studies in May 2002 for complaints 
of pain from her left hip into her lumbosacral spine and her 
feet.  The nerve conduction study of both feet and legs was 
noted to be normal.  There was no electrophysiological 
evidence of neuropathy.  A radiological examination of the 
lumbosacral spine was recommended to exclude lumbosacral 
radiculopathy.  The veteran reported sharp pains in her left 
hip and bilateral knees in June 2002.  A June 2002 x-ray of 
the left hip was noted to be suboptimal because the proximal 
femur was not included.  No fracture or dislocation was 
revealed.  A June 2002 addendum noted that physical 
examination of the hip was consistent with trochanteric 
bursitis.  The veteran missed physical therapy sessions for 
her hip in June 2002 and July 2002.  In August 2002 the 
veteran was seen for physical therapy for left hip 
trochanteric bursitis.  She reported that she was stiff and 
sore deep in the left hip and across the low back.  It was 
noted that she displayed faulty mechanics with her gait in 
that there was a left pelvic lateral tilt.  Later in August 
2002 the veteran again failed to report for a physical 
therapy session.  In April 2003 the veteran reported left hip 
pain with weather changes.  Bone density measurements of the 
forearm, proximal femur, and lumbar spine obtained in June 
2003 revealed normal bone mineral density measurements not 
associated with increased risk for fracture.  In January 2004 
the veteran reported low back pain aggravated by cold 
weather.  No weakness or sensory loss was noted.  A January 
2004 x-ray of the left hip was noted to be normal.  The 
veteran reported sharp pain in her left hip and bilateral 
knees in October 2004.  The veteran was treated with an 
injection of Marcaine and Kenalog for left hip pain in 
October 2004.  She reported pain in her left hip and lower 
back in January 2005.  In February 2005 the veteran reported 
that her hip and back pain were much improved.  In June 2006 
the veteran was noted to take Etodolac as needed for her left 
hip disability.  

The veteran was afforded a VA joints examination in April 
2002.  The examiner noted that the veteran presented for the 
examination wearing two inch heels.  She reported constant 
hip pain.  She said she walked five miles daily with frequent 
breaks due to hip and knee pain.  She said at times the pain 
shoots into her foot and into her toes.  She said the pain 
was in the superior aspect of the left hip.  No edema was 
noted.  No deformity of the hip was noted and the hip moved 
in a circle rotation.  Flexion of the hip was 122 degrees, 
extension to the rear was 28 degrees, adduction was 24 
degrees, abduction was 40 degrees, external rotation was 50 
degrees, and internal rotation was 36 degrees.  Examination 
of the knees revealed 130 degrees of flexion and 0 degrees of 
extension.  No laxity or instability was noted.  There was no 
atrophy of the muscles of the quadriceps, hamstrings, or 
gastrocnemius.  There was no atrophy of the muscles of the 
foot.  The feet and ankles had normal range of motion.  The 
feet were noted to be neurovascularly intact and mildly flat.  
X-rays of the hip obtained in October 2001 were noted to be 
normal.  Her hip problem was characterized as an overuse 
syndrome.  The pain in the superior aspect of the hip was 
noted to be in a different area from the stress fracture 
sustained in service.  The veteran said she had pain in her 
back.  She had flexion to 90 degrees, extension to 28 
degrees, bilateral lateral rotation of 30 degrees, and 
bilateral lateral flexion of 30 degrees.  The Waddell test 
for radiculopathy was negative.  A point tenderness of 
constant pain was present at L3 and L4.  The examiner said 
that examination of the joints was normal and x-rays of the 
hip and pelvis were normal.  The examiner ordered a nerve 
conduction study that showed no evidence of neuropathy.  
Examination of the bilateral shoulders was noted to be 
normal, x-rays of the spine were normal with no clinical 
evidence of radiculopathy, and examination of the left hip, 
left knee, lumbar spine, and bilateral feet was normal.  

The veteran was afforded a VA examination to assess her left 
femur disability in September 2004.  The examiner noted that 
the veteran missed an appointment with an orthopedic 
specialist.  The examiner said the veteran reported 
increasing problems with her left hip.  She reported constant 
pain in her left hip.  The examiner noted that when he asked 
the veteran about her left hip she provided irrelevant 
answers.  The examiner said a review of her outpatient 
treatment records at VA did not reveal any complaints 
regarding her hip.  The examiner noted that the veteran did 
not appear uncomfortable during the examination.  She 
reported stiffness and weakness in her left hip.  The 
examiner said the veteran replied yes to every question 
asked, which included whether she had swelling, heat, 
redness, instability, giving way, and locking.  However, she 
did not answer follow-up questions.  The veteran reported 
that she took narcotics for her hip pain but the examiner 
said her outpatient records did not reflect that she was 
prescribed narcotics.  She denied flare-ups of pain but she 
said she remained in her bed for long periods of time due to 
her hip and she said she went to the emergency room for 
narcotic injections on some occasions.  The examiner said her 
records did not reflect any such visits to the emergency 
room.  She did not report any relieving or alleviating 
factors for her hip pain and she was vague about additional 
limitation of motion or functional impairment.  She denied 
the use of assistive devices for her hip.  The veteran 
reported instances of dislocation and when the examiner asked 
how the hip went back into place she said it went back into 
place when she walked.  Physical examination revealed that 
the veteran refused to perform any range of motion testing.  
The examiner said there was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
The veteran was noted to limp a little favoring her left hip 
when she walked out of the door but she was noted to be 
walking normally later in the hallway.  Her left foot did not 
show any callosities, breakdown, or unusual shoe wear 
pattern.  No ankylosis was noted.  No inflammatory arthritis 
was noted.  X-rays of the left hip obtained in June 2004 were 
reported to be normal.  X-rays of the left femur were also 
normal.  

The veteran was afforded a VA psychological examination in 
October 2004 at which time the examiner noted that there was 
no evidence of a gait disturbance.  

The veteran testified at a Travel Board hearing in April 
2007.  She testified that the reduction in her left hip 
disability rating was not warranted.  She said her back, hip, 
and knees hurt more each year.  She said she was prescribed 
Naprosyn, Motrin, and another medication through VA for her 
hip and lower back.  She testified that she had a bilateral 
shoulder disability related to her service-connected hip 
disability.  She said the shoulders ached but not constantly.  
She said she thought her knee hurt due to her service-
connected hip disability.  She said she was able to walk a 
mile or two but that her knees ached after she walked for 
such a distance.  She said she had back pain related to her 
hip disability as well.  The veteran said she injured her 
feet in service.  She said she walked long distances because 
she has no transportation.  She testified that her hip and 
back ached constantly.  She testified that she spoke to a 
nurse practitioner about the possibility of a link between 
her joint complaints and her left hip disability.  

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Knee Disability

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  In this case, the service medical 
records are entirely negative for any reference to complains, 
treatment or a diagnosis of a knee disability.  While VA 
outpatient treatment reports reflect that the veteran 
reported knee pain in the knees in June 2002 and October 
2004, such complaints are not a diagnosis of a disability due 
to disease or injury.  A complaint of pain is not, standing 
alone, a disability due to disease or injury.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.")  The April 2002 VA 
examination revealed normal knees.  The examiner specifically 
noted that examination of the joints was normal.  In short, 
the evidence fails to show that the veteran has a current 
disability of the right or left knee.  As noted, she has had 
reports of pain in her knees since service, but no clinical 
investigation has disclosed a currently diagnosed disability.  
Absent such disability, service connection may not be 
granted.

Stress Fractures - Feet

As noted previously, in order for service connection to be 
granted for a claimed disability, there must be evidence of 
the current existence of such claimed disability.  See 
Rabideau, supra.  In this case, the service medical records 
reveal that the veteran reported pain in her feet in 
September 1997 and in October 1997.  As noted above, the in-
service examiner noted there were signs of stress fractures, 
but it does not appear that x-rays were obtained to 
substantiate this diagnosis.  The veteran underwent nerve 
conduction studies in May 2002 for complaints of pain from 
her left hip into her lumbosacral spine and her feet.  The 
nerve conduction study of both feet was normal.  

As noted above, a complaint of pain is not a diagnosed 
disability.  See Sanchez-Benitez supra.  The April 2002 VA 
examination revealed normal feet.  In short, the evidence 
fails to show that the veteran has a current foot disability.  
She reported pain in her feet once, but no clinical 
investigation has disclosed a currently diagnosed foot 
disability.  Absent such disability, service connection may 
not be granted.

Secondary Service Connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  

The provisions of 38 C.F.R. § 3.310 were recently amended to 
provide that VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected one 
unless the baseline level of severity of the nonservice-
connected disability is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  However, 
as will be explained below, this change does not affect the 
analysis in this case because no relationship between 
service-connected disability and a shoulder disability or a 
back disability has been demonstrated.



Shoulder Disability

As noted previously, in order for service connection to be 
granted for a claimed disability, there must be evidence of 
the current existence of such claimed disability.  See 
Rabideau, supra.  In this case the veteran's service medical 
records are negative for any reference to complaints or 
treatment for a shoulder disability.  The VA outpatient 
treatment reports of record similarly do not document any 
complaints or treatment for a shoulder disability.  Finally, 
the VA April 2002 VA examination revealed normal shoulders.  
As with previously discussed claims, the evidence fails to 
show that the veteran has a current diagnosed shoulder 
disability.  Absent such disability, service connection may 
not be granted.

Low Back Disability

The Board's analysis of the low back claim is the same.  In 
this case, the service medical records are negative for any 
reference to complaints or treatment for a back disability.  
The VA outpatient treatment reports of record document that 
an April 2002 x-ray of the lumbosacral spine was normal.  The 
veteran underwent nerve conduction studies in May 2002 for 
complaints of pain from her left hip into her lumbosacral 
spine, but there was no electrophysiological evidence of 
neuropathy.  In August 2002 the veteran reported that she was 
stiff and sore deep in the left hip and across the low back.  
In January 2004 the veteran reported low back pain aggravated 
by cold weather, but no weakness or sensory loss was noted.  
Finally, in January 2005 the veteran reported pain in her 
left hip and lower back.  (As noted previously, a complaint 
of pain is not a disability due to disease or injury.  See 
Sanchez-Benitez supra).  When examined at the April 2002 VA 
examination the examination revealed a normal spine and x-
rays of the lumbosacral spine were normal, with no clinical 
evidence of radiculopathy based on nerve conduction studies.  
In short, the evidence fails to show that the veteran has a 
current low back disability.  She reported pain in her back 
on several occasions, but no clinical investigation has 
disclosed a currently diagnosed back disability.  Absent such 
disability, service connection may not be granted.

The Board notes that the veteran has alleged that she has 
knee and foot disabilities related to service and shoulder 
and back disabilities related to service or her service-
connected left femur disability.  While the veteran is 
capable of providing information regarding her current 
symptoms, as a layperson, she is not qualified to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a knee disability, a foot disability, 
a shoulder disability, or a back disability.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

Left Femur Disability Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

Here, the veteran's residuals of a stress fracture of the 
left femur have been rated under Diagnostic Code 5255, 
impairment of the femur.

Under Diagnostic Code 5255, a maximum schedular rating of 80 
percent is warranted for fracture of the shaft or anatomical 
neck of the femur with nonunion, with loose motion, (spiral 
or oblique fracture).  Fracture of surgical neck of the 
femur, with false joint or fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, weight bearing preserved with aid of brace warrants a 
60 percent evaluation.  Malunion of the femur with marked 
knee or hip disability warrants a 30 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation, and malunion of the femur 
with slight knee or hip disability warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2006).

The evidence of record does not indicate that the veteran's 
left femur disability warrants a rating higher than 20 
percent prior to April 1, 2005, or a rating higher than 10 
percent since April 1, 2005.  The VA outpatient treatment 
reports indicate that the veteran has reported complaints of 
left hip pain on numerous occasions.  Nerve conduction 
studies obtained at VA and during the VA examination in April 
2002 were normal.  All x-rays of the left hip and femur were 
noted to be normal.  At the time of the April 2002 VA 
examination she reported constant hip pain.  She said she 
walked five miles daily with frequent breaks due to hip and 
knee pain.  She said at times the pain shoots into her foot 
and into her toes.  She said the pain was in the superior 
aspect of the left hip.  No edema was noted.  No deformity of 
the hip was noted and the hip moved in a circle rotation.  
The September 2004 examiner said there was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  The veteran was noted to limp a little 
favoring her left hip when she walked out of the door, but 
she walked normally in the hallway.  The October 2004 
psychological examiner noted that there was no evidence of 
any gait disturbance.  

Diagnostic Code 5252 (limitation of flexion of the thigh) 
provides that an evaluation of 10 percent is for application 
when flexion is limited to 45 degrees; an evaluation of 20 
percent is for application when flexion is limited to 30 
degrees; an evaluation of 30 percent is for application when 
flexion is limited to 20 degrees; and an evaluation of 40 
percent is for application when flexion is limited to 10 
degrees.  38 C.F.R. § 4.71a.  As noted above, at the time of 
the April 2002 VA examination flexion of the hip was 122 
degrees.  The September 2004 VA examination revealed that the 
veteran refused to perform any range of motion testing.  
There was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  Consequently, 
the veteran does not meet even a compensable rating under 
Diagnostic Code 5252.  Although she has complained of pain, 
the examiners have not found any basis for the pain, and 
consequently no functional impairment has been objectively 
demonstrated.  38 C.F.R. §§ 4.40, 4.45 (2006).  

A higher evaluation under other schedular provisions for 
evaluating hip disabilities is not possible absent ankylosis 
of the hip; limitation of abduction of the thigh to 10 
degrees (the examination of record where the veteran 
consented to range of motion testing revealed abduction to 40 
degrees); or a flail hip joint, none of which is shown in 
this veteran's left femur disability.  Given the findings of 
all of the examinations of record, a higher evaluation of the 
veteran's left femur disability is not warranted under any 
diagnostic code used to evaluate the hip and thigh for any 
period.  Diagnostic Codes 5250, 5253, 5254.

With respect to the reduction in rating from 20 percent to 10 
percent, the Board notes that a reduction of a rating in 
effect for 5 years or more should not be implemented unless 
there has been a clear showing of sustained improvement that 
will reasonably be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344 (2006).  Here, if the 20 percent 
rating was ever warranted, the totality of the evidence 
clearly shows that any current left hip disability causes no 
more than slight impairment.  In fact, multiple examinations 
and radiological studies indicate that no underlying 
disability to explain the veteran's symptoms has been shown 
currently.  Whether this evidence reflects that the service-
connected stress fracture has healed completely or not, what 
is clear is that no pathology is currently shown, which 
supports the conclusion of improvement that will in fact be 
maintained.  Consequently, the Board finds that the reduction 
was proper.  Id.  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected left femur disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluations on an 
extra-schedular basis.  In this regard, the Board notes that 
this disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under the Act, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006).  There 
is no outstanding information or evidence needed to 
substantiate a claim in this case.  She has been provided the 
necessary information to complete her application.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 & Supp. 2007).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
assist by way of providing notice.

The RO notified the veteran of the evidence/information 
required to substantiate her claims in January 2002.  She was 
informed of the elements to satisfy in order to establish 
service connection.  She was advised to submit any evidence 
she had to show that she had a current disability and to 
identify sources of evidence/information that she wanted the 
RO to obtain on her behalf.  The RO also wrote to the veteran 
in June 2004 and advised her of the evidence required to 
substantiate a claim of service connection on a secondary 
basis.  Finally, in July 2004 the RO wrote to the veteran and 
informed her that in order to establish an increased 
evaluation for her service-connected left femur disability, 
the evidence must show that the service-connected disability 
has worsened.  Additionally, the veteran was told of the 
criteria used to award disability ratings and the criteria 
for assigning an effective date in a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate her claims.  She has been 
provided with notice of what VA would do in developing her 
claims and what she needed to do.  The veteran was asked to 
submit evidence that she had in support of her claims.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which [s]he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

The veteran was not informed of a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  However, the amendment merely sets a 
standard by which a claim of service connection based on 
aggravation is judged, but it applies only after it is 
determined that there has indeed been some worsening due to 
service-connected disability.  Here, as noted above, no 
worsening due to service-connected disability has been shown.  
Moreover, the new provision is more restrictive than the 
older version of 38 C.F.R. § 3.310 and is consequently less 
favorable to claimants.  The Board has considered the more 
favorable version in this case.  Therefore, the Board finds 
that failure to notify the veteran of the amendment does not 
require remand.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA outpatient treatment 
reports.  The veteran was afforded several VA examinations 
and she provided testimony at a Travel Board hearing.  The 
veteran has not alleged that there is any outstanding 
evidence that would support her claims.  The Board is not 
aware of any outstanding evidence.


ORDER

Entitlement to service connection for a left or right knee 
disability is denied.

Entitlement to service connection for residuals of stress 
fractures of the left foot or right foot is denied.

Entitlement to service connection for a left or right 
shoulder disability is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to an increased rating for residuals of a stress 
fracture of the proximal left femur, evaluated as 20 percent 
disabling prior to April 1, 2005, and as 10 percent disabling 
from April 1, 2005, is denied.  


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


